DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen on July 26, 2022.
The application has been amended as follows: 
1. (currently amended): A method for fabricating a magnetic tunneling junction (MTJ) element, comprising: 
            providing a substrate;             forming a reference layer on the substrate;             forming a tunnel barrier layer on the reference layer;             forming a free layer on the tunnel barrier layer; and forming a composite capping layer on the free layer, wherein the composite capping layer comprises an amorphous layer, a light-element sink layer, and a diffusion-stop layer ;            wherein the light-element sink layer is provided  on the amorphous layer and the diffusion-stop layer is provided on the light-element sink layer,            wherein the composite capping layer is in direct contact with the free layer and forms a first interface with the free layer, wherein the composite capping layer is in direct contact with a top electrode and forms a second interface with the top electrode, and wherein the top electrode is a ruthenium top electrode having a hexagonal close packed (hcp) crystalline structure, wherein the reference layer, the tunnel barrier layer, the free layer, and the composite capping layer constitute an MTJ stack, wherein the amorphous layer comprises a magnetic metal comprising CoFeB, FeB or CoB, and the light-element sink layer comprises Fe based alloy, and wherein the diffusion-stop layer comprises Mo, W or alloys thereof.

 
Response to Arguments
Applicant’s arguments, see pages 4-6, filed February 8, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of November 10, 2021 has been withdrawn. 

Status of the Claims
Claims 2, 7-11 and 13-25 are canceled.  Claims 1, 3-6, and 12 are present for examination.
Allowable Subject Matter
Claims 1, 3-6, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Jan (US 2014/0103469), Hong (US 2005/0276996), Slaughter (US 2004/0041183), Hsieh (US 2014/0185182), Ranjan (US 2013/0088914), Huai (US Pat. No. 7,760,474), Yang (US 2014/0154529), Ikhtiar (US 2020/0158796), Faleev (US 2017/0125045), Tang (US 2015/0129997),  fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 3-6 and 12 depend), wherein the light-element sink layer is provided  on the amorphous layer and the diffusion-stop layer is provided on the light-element sink layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Horng (US Pat. No. 6,396,671) discloses utilizing HCP ruthenium for a free layer (Abstract).	Fuke (US 2005/0201020) discloses utilizing ruthenium HCP as ca p layer to improve MR value (Para [0049]).	Mizunuma (UD 2017/0353225) discloses amorphous CoFeB as a capping layer material (Para [0076]).
Ikhtiar (US 2020/0158796) discloses (Fig. 1) a hybrid oxide metal cap 300 comprising amorphous oxide layer and metal cap (Para [0050]).
Faleev (US 2017/0125045) discloses (Fig. 1B) a Ru top electrode and a MgO/CoFeB/Ta cap layer.
Tang (US 2015/0129997) discloses (Fig. 4) a top cap layer (240/250/260/206) comprising CoFe (Para [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        


/G.G.R/Examiner, Art Unit 2819